DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:  
 “…With respect to the motion of the bed of the patient, as having a particular contact or origination location, displacement, velocity, acceleration, and/or duration…” in para.[0027] needs to be corrected.  A suggested correction is -- With respect to the motion of the bed of the patient, the one or more processors may be used to characterize the motion of the bed of the patient  as having a particular contact or origination location, displacement, velocity, acceleration, and/or duration --. 
“…the sensors may monitor the one or more environmental parameters in the vicinity of the patient and not within any cover 44…” in para.[0034] is not comprehensible and needs to be corrected by clarifying.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ten Eyck; Lawrence G. et al. (Pub. No.: GB 2494992 A, hereinafter referred to as “Eyck”).
As per independent Claim 1, Eyck discloses a system (Eyck in figs. 1-9, abstract, pages 1-23 for example discloses relevant subject-matter. More specifically, Eyck in at least fig. 6-7 for example disclose a system 210. See at least Eyck page 16 line 26-27, page 17 lines 1-4, 23-28 “Fig. 6 depicts an embodiment of a system 200 for monitoring the physiological condition of an infant 12. Many of the components of system 200 are identical to the components previously described with respect to Fig. 1…a system 210 for monitoring the physiological conditions of a plurality of infants 52. Each infant 52 of the plurality is held within an infant care station. The infant care station may exemplarily be the infant care station 212 as described with reference to Fig. 6. Many of the components of system 210 are identical to the components previously described with respect to the system 50 shown in Figure 2”), comprising: 
a memory or storage structure storing one or more processor-executable routines; and one or more processors configured to execute the one or more processor-executable routines stored in the memory or storage structure, wherein the one or more processor-executable routines, when executed, cause the one or more processors to perform acts (Eyck in at least fig. 6-7, page 8 line 13-27, page 9 line 1-8 for example discloses a memory or storage structure 70 storing one or more processor-executable routines; and one or more processors 68, 66 configured to execute the one or more processor-executable routines stored in the memory or storage structure (Eyck page 
receiving a first signal indicative of an environmental parameter of an environment (Eyck in at least fig. 6-9, page 5 lines 25-28, page 9 lines 10-12, page 18 lines 18-24, page 23 lines 15-20  for example discloses receiving a first signal indicative of an environmental parameter of an environment via environmental sensors 62, 64  and external environmental sensors 214. See Eyck at least page 9 lines 10-12 “The central processor 68 operates to receive the signals from the environmental sensors 58 and the signals from the motion sensor 60 as acquired by each of the processors 66”; page 18 lines 18-24 “central processor 68 compares signals from the external environmental sensors 214 to signals from the environmental sensors 62, 64…detect environmental conditions within each of the microenvironments 56, while the external environmental sensors 214 detect environmental conditions outside the microenvironment 56”; 
receiving a second signal indicative of a patient parameter of a patient (Eyck in at least fig. 6-9, page 5 lines 6-10, page 6 lines 17-19, page 9 lines 10-15, page 10 lines 15-20, page 16 lines 1-4, page 18 lines 19-20 for example discloses receiving a second signal indicative of a patient parameter of a patient via physiological transducers 36, motion sensor 46. See Eyck at least page 5 lines 6-10 “The infant care station… includes a variety of sensors and outputs that facilitate the care and treatment of the infant 12. … one or more physiological transducers 36… acquire physiological parameters from the infant 12”; page 9 lines 10-12 “The central processor 68 operates to receive the signals from the environmental sensors 58 and the signals from the motion sensor 60 as acquired by each of the processors 66”; page 10 lines 15-20 “system … further include one or more physiological sensors 74. The physiological sensors 74 obtain physiological data from the infant 52…the central processor 68 receives the physiological sensor signals from each of the processors 66 …and the physiological sensor signals are further used in determining infant stress levels.”; page 18 lines 19-20 “processor 66 also receives signals from the motion sensor 60 that detects motion of the infant in each of the infant care stations 212”); 
analyzing the first signal and the second signal to determine a causal relationship between the environmental parameter and the patient parameter (Eyck in at least fig. 5-9, page 2 lines 15-20,  page 9 lines 10-18, page 16 lines 15-25, page 21 lines 21-25, page 22 lines 5-7  for example discloses analyzing the first signal and the second signal to determine a causal relationship (recited “causal relationship” is represented by “correlations”) between the environmental parameter and the patient parameter. See at least page 2 lines 15-20 “central processor compares 
providing an output indicative of the causal relationship via a display screen (Eyck in at least fig. 6-9, page 19 lines 1-2,  page 22 line 5-7, 16-23, page 23 lines 10-18  for example discloses providing an output indicative of the causal relationship via a display screen 72 as seen in fig. 8 and fig. 9. See at least page 19 lines 1-2 “Figs. 8A and 8B depict exemplary graphs of physiological signals, motion sensor signals, environmental signals, and external environmental signals”; page 22 lines 5-7 “a display 300 that may be used to convey correlations between stress levels of the infants in various locations in the NICU and environmental conditions”; page 22 lines 16-23 “The display 300 includes data displayed as an index. … the index may include a numeric scale that shows the relative intensity of each parameter or environmental condition. The display 300 includes a stress level index 304, a light index 306, an external sound index 308, 
As per dependent Claim 2, Eyck further discloses system wherein the environmental parameter comprises an ambient temperature, an ambient light, an ambient sound, or a motion of a bed of the patient (Eyck in at least fig. 6-9, page 17 line 5-8, page 18 line 4-11 for example discloses wherein the environmental parameter comprises an ambient temperature, an ambient light, an ambient sound, or a motion of a bed of the patient. See at least Eyck page 18 lines 4-11 “The system 210 also includes a plurality of external environmental sensors 214 connected to the processor 66. The external environmental sensors 214 may include a motion sensor 216, a light intensity sensor 218, and a sound detector 220. Other embodiments may include different external environmental sensors…other parameters, including barometric pressure, vibration levels, ambient temperature, and humidity may be measured in addition … of the motion, light, and sound measured with the motion sensor 216, the light intensity sensor 218, and the sound detector 220 respectively.”).

As per dependent Claim 3, Eyck further discloses system wherein the patient parameter comprises a heart rate, a respiratory rate, an oxygen saturation rate, a body temperature, a sound from the patient, or a motion of the patient (Eyck in at least fig. 6-9, page 5 lines 6-17, page 6 lines 16-20, page 7 line 1-4, page 18 lines 19-20, page 19 lines 1-5 for example discloses wherein the patient parameter comprises a heart rate, a respiratory rate, an oxygen saturation rate, a body temperature, a sound from the patient, or a motion of the patient. See at least Eyck page 5 lines 9-15 “the infant care station 14 includes one or more physiological transducers 36… acquire physiological parameters from the infant 12. The physiological parameters acquired by the physiological transducers 36 may be biopotentials such as, but not limited to, electrocardiograph (ECG), electromyograph (EMG), and electroencephalograph (EEG). Alternatively, the physiological parameters obtained by the physiological transducers may be other types of physiological values such as oxygen saturation (SPO2) or non-invasively obtained blood pressure (INIBP). It is understood that other physiological parameters may be obtained by the physiological transducers 36”; page 18 lines 19-20 “processor 66 also receives signals from the motion sensor 60 that detects motion of the infant in each of the infant care stations 212”; page 19 lines 1-5 “physiological signals, motion sensor signals, environmental signals, and external environmental signals for two infants in separate infant care stations … an external light graph 240, a light graph 242, an SPO2 graph 244, a heart rate graph 246, a respiratory rate graph 248, and a motion graph 250”; page 6 line 16 up to page 7 line 5 “The system 10 further includes a plurality of motion sensors 46. The motion sensors 46 may be any of a variety of motion sensing implementations… a motion sensor 46 is a digital video capture device, such as a video camera… charge coupled device (CCD)… a motion sensor array 48”).

As per dependent Claim 4, Eyck further discloses system wherein the one or more processors are configured to determine the causal relationship by detecting a first change in the environmental parameter and detecting a second change in the patient parameter during a time period following the first change in the environmental parameter (Eyck in fig. 5, fig. 8, page 15 lines 26-27,  page 16 lines 1-4, 7-15 for example discloses wherein the one or more processors are configured to determine the causal relationship (the recited “causal relationship” indicated by a stress level of the infant and derived by “a combination of an evaluation of the infant motion along with one or more of the auxiliary parameters” as disclosed in page 16 lines 21-22) by detecting a first change in the environmental parameter and detecting a second change in the patient parameter during a time period following the first change in the environmental parameter. See at least page 15 line 26 up to page 16 line 14 “At 106, … change in an auxiliary parameter is monitored…the auxiliary parameter may be an environmental condition as described herein such as light intensity or noise volume …After … change in an auxiliary parameter is detected at 106, then at 108 the motion of the infant is monitored after the … change in the auxiliary parameter...At 110, a stress level of the infant is derived from the monitored motion of the infant… the infant stress level may be derived by evaluating motion intensity, but may alternatively be derived by evaluating pattern matching to identify particular types of infant motion… a combination of an evaluation of the infant motion along with one or more of the auxiliary parameters can also be used in order to derive the stress level of the infant”).

As per dependent Claim 5, Eyck further discloses system wherein the one or more processors are part of a system controller located remotely from the patient (Eyck in at least fig. 7, page 18 lines 13-17 for example discloses wherein the one or more processors 66 are part of a 

As per dependent Claim 6, Eyck further discloses system wherein the one or more processors are configured to identify one or more characteristics of the environmental parameter and to identify one or more characteristics of the patient parameter (Eyck in at least fig. 8-9, page 16 lines 16-20, page 22 line 18-27 for example discloses wherein the one or more processors are configured to identify one or more characteristics (Y axis values in fig. 8 and index values in fig. 9) of the environmental parameter (“EXTERNAL LIGHT” and “LIGHT” in fig. 8 and 306, 318, 310 in fig. 9) and to identify one or more characteristics (Y axis values in fig. 8, “motion intensity” or “particular types of infant motion” as disclosed in page 16 lines 16-20 ) of the patient parameter (“SPO2”, “HR”, “RR” and “MOTION” in fig. 8). See at least page 16 lines 16-20 “the infant stress level may be derived by evaluating motion intensity…by evaluating pattern matching to identify particular types of infant motion. Non-limiting examples of particular types of infant motion that are indicative of increased stress include facial twitches, foot bracing, or finger splay”; page 22 lines 18-27 “the index may include a numeric scale that shows the relative 
As per dependent Claim 7, Eyck further discloses system wherein the output comprises an indication of the one or more characteristics of the environmental parameter and the one or more characteristics of the patient parameter (Eyck in fig. 8-9 for example discloses wherein the output comprises an indication of the one or more characteristics (Y axis value in fig. 8, index value in fig. 9) of the environmental parameter and the one or more characteristics (Y axis values in fig. 8) of the patient parameter).
As per dependent Claim 8, Eyck further discloses system wherein the one or more processors are configured to determine a confidence level for the causal relationship (Eyck in fig. 6, 7, 9, page 23 lines 10-19 for example discloses wherein the one or more processors are configured to determine a confidence level (recited “confidence level” being represented by processor “positively correlated” determination disclosed in Eyck page 23 lines 10-19)  for the causal relationship/correlation. See at least page 23 lines 10-19 “the central processor 68 may be able to determine the correlations between the various stressors and each of the infant care stations. For example, the central processor 68 may identify one or more environmental conditions and or one or more external environmental conditions that are positively correlated with stress level for a particular infant. The central processor 68 may be configured to identify suspected locations of particular environmental stressors based on received signals from the environmental sensors and the external environmental sensors … The central processor 68 may display these correlations on the graphical display 72”).
As per dependent Claim 9, Eyck further discloses system wherein the one or more processors are configured to generate a profile for the patient based on the causal relationship, and the profile lists one or more environmental parameters that affect the patient(Eyck in fig. 8, 9, page 19 lines 1-3, page 22 lines 5-27, page 23 lines 10-19 for example discloses wherein the one or more processors are configured to generate a profile for the patient based on the causal relationship/correlation indicated as an infant stress level 304, and the profile lists one or more environmental parameters 306, 308, 310 that affect the patient in the care station 302. See at least page 19 lines 1-3 “Figs. 8A and 8B depict exemplary graphs of physiological signals, motion sensor signals, environmental signals, and external environmental signals for two infants in separate infant care stations located in different places within a NICU.”; page 22 lines 5-27 “a display 300 that may be used to convey correlations between stress levels of the infants in various locations in the NICU and environmental conditions…The display 300 includes an infant care station identifier 302 linking each set data to a particular infant care station located in the NICU….the data from all of the infant care stations may be arranged in other orientations. The display 300 includes data displayed as an index. …the index may include a numeric scale that shows the relative intensity of each parameter or environmental condition… may use a combination of indexes, such as numeric and color in order to more clearly identify infant care stations with stressors or stress levels that are higher than desired”; page 22 lines page 23 lines 10-19 “the central processor 68 may identify one or more environmental conditions and or one or more external environmental conditions that are positively correlated with stress level for a particular infant. The central processor 68 may be configured to identify suspected locations of particular environmental stressors based on received signals from the environmental sensors and the external environmental sensors … The central processor 68 may display these correlations on 
As per independent Claim 16, Eyck discloses a method (Eyck in figs. 1-9, abstract, pages 1-23 for example discloses relevant subject-matter. More specifically, Eyck in at least fig. 5-9, page 2 lines 21-28, page 3 lines 1-3, page 15 lines 16-17 for example disclose a method. See at least Eyck page 2 lines 21-22 “A method of monitoring the conditions of a plurality of infants in a neonatal intensive care unit (NICU),”; page 15 lines 16-17 “a method 100 of monitoring the physiological condition of an infant.”), comprising: 
receiving, at one or more processors, a first signal indicative of an environmental parameter of an environment (Eyck in at least fig. 5-9, page 2 lines 24-27, page 3 lines 1-3, page 5 lines 25-28, page 9 lines 10-12, page 18 lines 18-24, page 23 lines 15-20 for example discloses receiving, at one or more processors 68, 66, a first signal indicative of an environmental parameter of an environment. See Eyck at least page 2 lines 24-27 “The method includes monitoring a first environmental condition within each of the microenvironments. The method includes monitoring a second environmental condition outside of the plurality of microenvironments.” page 9 lines 10-12 “The central processor 68 operates to receive the signals from the environmental sensors 58 and the signals from the motion sensor 60 as acquired by each of the processors 66”; page 18 lines 18-24 “central processor 68 compares signals from the external environmental sensors 214 to signals from the environmental sensors 62, 64…detect environmental conditions within each of the microenvironments 56, while the external environmental sensors 214 detect environmental conditions outside the microenvironment 56”; page 23 lines 15-20 “The central processor 68 may be configured to identify suspected locations 
receiving, at the one or more processors, a second signal indicative of a patient parameter of a patient (Eyck in at least fig. 5-9, page 2 lines 22-24, 27-28, page 3 lines 1-3, page 5 lines 6-10, page 6 lines 17-19, page 9 lines 10-15, page 10 lines 15-20, page 16 lines 1-4, page 18 lines 19-20 for example discloses receiving, at the one or more processors 68, 66, a second signal indicative of a patient parameter of a patient. See Eyck at least page 2 lines 23-24 “The method includes detecting motion of the plurality of infants with a motion sensor disposed in each of the plurality of microenvironments”; page 5 lines 6-10 “The infant care station… includes a variety of sensors and outputs that facilitate the care and treatment of the infant 12. … one or more physiological transducers 36… acquire physiological parameters from the infant 12”; page 9 lines 10-12 “The central processor 68 operates to receive the signals from the environmental sensors 58 and the signals from the motion sensor 60 as acquired by each of the processors 66”; page 10 lines 15-20 “system … further include one or more physiological sensors 74. The physiological sensors 74 obtain physiological data from the infant 52…the central processor 68 receives the physiological sensor signals from each of the processors 66 …and the physiological sensor signals are further used in determining infant stress levels.”; page 18 lines 19-20 “processor 66 also receives signals from the motion sensor 60 that detects motion of the infant in each of the infant care stations 212”); 
analyzing, using the one or more processors, the first signal and the second signal to determine a causal relationship between the environmental parameter and the patient parameter (Eyck in at least fig. 5-9, page 2 lines 21-28, page 3 lines 1-3,  page 9 lines 10-18, page 16 lines 15-25, page 21 lines 21-25, page 22 lines 5-7  for example discloses analyzing, using the one or 
providing, using the one or more processors, an output indicative of the causal relationship via a display screen (Eyck in at least fig. 5-9, page 3 lines 1-3, page 19 lines 1-7, page 22 line 5-7, 16-23, page 23 lines 10-18 for example discloses providing, using the one or 
As per dependent Claim 17, Eyck further discloses method wherein the environmental parameter comprises an ambient temperature, an ambient light, an ambient sound, or a motion of a bed of the patient (Eyck in at least fig. 5-9, page 2 lines 21-27, page 17 line 5-8, page 18 line 4-11 for example discloses wherein the environmental parameter comprises an ambient 
wherein the patient parameter comprises a heart rate, a respiratory rate, an oxygen saturation rate, a body temperature, a sound from the patient, or a motion of the patient(Eyck in at least fig. 5-9, page 2 lines 21-24, page 5 lines 6-17, page 6 lines 16-20, page 7 line 1-4, page 18 lines 19-20, page 19 lines 1-5 for example discloses wherein the patient parameter comprises a heart rate, a respiratory rate, an oxygen saturation rate, a body temperature, a sound from the patient, or a motion of the patient. See at least Eyck page 5 lines 9-15 “the infant care station 14 includes one or more physiological transducers 36… acquire physiological parameters from the infant 12. The physiological parameters acquired by the physiological transducers 36 may be biopotentials such as, but not limited to, electrocardiograph (ECG), electromyograph (EMG), and electroencephalograph (EEG). Alternatively, the physiological parameters obtained by the physiological transducers may be other types of physiological values such as oxygen saturation (SPO2) or non-invasively obtained blood pressure (INIBP). It is understood that other physiological parameters may be obtained by the physiological transducers 36”; page 18 lines 19-20 “processor 66 also receives signals from the motion sensor 60 that detects motion of the infant in each of the infant care stations 212”; page 19 lines 1-5 “physiological signals, motion 
As per dependent Claim 18, Eyck further discloses method wherein analyzing the first signal and the second signal to determine the causal relationship comprises identifying at least one first change in the environmental parameter and identifying at least one second change in the patient parameter during a time period following the at least one first change in the environmental parameter (Eyck in fig. 5, fig. 8, page 15 lines 26-27,  page 16 lines 1-4, 7-15 for example discloses wherein analyzing the first signal and the second signal to determine the causal relationship (the recited “causal relationship” indicated by a stress level of the infant and derived by “a combination of an evaluation of the infant motion along with one or more of the auxiliary parameters” as disclosed in page 16 lines 21-22)  comprises identifying at least one first change in the environmental parameter and identifying at least one second change in the patient parameter during a time period following the at least one first change in the environmental parameter. See at least page 15 line 26 up to page 16 line 14 “At 106, … change in an auxiliary parameter is monitored…the auxiliary parameter may be an environmental condition as described herein such as light intensity or noise volume …After … change in an auxiliary parameter is detected at 106, then at 108 the motion of the infant is monitored after the … 
As per dependent Claim 19, Eyck further discloses method comprising generating a profile for the patient based on the causal relationship, using the one or more processors, wherein the profile lists one or more environmental parameters that affect the patient(Eyck in fig. 8, 9, page 19 lines 1-3, page 22 lines 5-27, page 23 lines 10-19 for example discloses generating a profile for the patient based on the causal relationship/correlation indicated as an infant stress level 304, using the one or more processors, wherein the profile lists one or more environmental parameters 306, 308, 310 that affect the patient in the care station 302. See at least page 19 lines 1-3 “Figs. 8A and 8B depict exemplary graphs of physiological signals, motion sensor signals, environmental signals, and external environmental signals for two infants in separate infant care stations located in different places within a NICU.”; page 22 lines 5-27 “a display 300 that may be used to convey correlations between stress levels of the infants in various locations in the NICU and environmental conditions…The display 300 includes an infant care station identifier 302 linking each set data to a particular infant care station located in the NICU….the data from all of the infant care stations may be arranged in other orientations. The display 300 includes data displayed as an index. …the index may include a numeric scale that shows the relative intensity of each parameter or environmental condition… may use a combination of indexes, 
As per dependent Claim 20, Eyck further discloses method, comprising identifying one or more characteristics of the environmental parameter, identifying one or more characteristics of the patient parameter (Eyck in at least fig. 8-9, page 16 lines 16-20, page 22 line 18-27 for example discloses identifying one or more characteristics (Y axis values in fig. 8 and index values in fig. 9)  of the environmental parameter (“EXTERNAL LIGHT” and “LIGHT” in fig. 8 and 306, 318, 310 in fig. 9), identifying one or more characteristics (Y axis values in fig. 8, “motion intensity” or “particular types of infant motion” as disclosed in page 16 lines 16-20 ) of the patient parameter (“SPO2”, “HR”, “RR” and “MOTION” in fig. 8). See at least page 16 lines 16-20 “the infant stress level may be derived by evaluating motion intensity…by evaluating pattern matching to identify particular types of infant motion. Non-limiting examples of particular types of infant motion that are indicative of increased stress include facial twitches, foot bracing, or linger splay”; page 22 lines 18-27 “the index may include a numeric scale that shows the relative intensity of each parameter or environmental condition. The display 300 includes a stress level index 304, a light index 306, an external sound index 308, and an external 
providing the output indicative of the one or more characteristics of the environmental parameter and the one or more characteristics of the patient parameter, using the one or more processors (Eyck in fig. 8-9 for example discloses providing the output indicative of the one or more characteristics (Y axis value in fig. 8, index value in fig. 9)  of the environmental parameter and the one or more characteristics of the patient parameter (Y axis values in fig. 8), using the one or more processors 66, 68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eyck in view of Kolarovic, Ronald S. et al. (Pub. No.: US 20020173696 A1, hereinafter referred to as “Kolarovic”).
As per independent Claim 10, Eyck discloses an incubator system configured to house an infant (Eyck in figs. 1-9, abstract, pages 1-23 for example discloses relevant subject-matter. More specifically, Eyck in at least fig. 6-7 for example disclose an incubator 200 including system 210 configured to house an infant. See at least Eyck page 16 line 26-27, page 17 lines 1-4, 23-28 “Fig. 6 depicts an embodiment of a system 200 for monitoring the physiological condition of an infant 12. Many of the components of system 200 are identical to the components previously described with respect to Fig. 1…a system 210 for monitoring the physiological conditions of a plurality of infants 52. Each infant 52 of the plurality is held within an infant care station. The infant care station may exemplarily be the infant care station 212 as described with reference to Fig. 6. Many of the components of system 210 are identical to the components previously described with respect to the system 50 shown in Figure 2”), comprising: 
a frame (Eyck in at least fig. 6,  page 4 line 16-17, 20-24, page 5 lines 1-3 for example disclose a frame 30); 
a cover configured to be coupled to the frame to cover a bed (Eyck in at least fig. 6, page 4 lines 20-23 for example disclose a cover/canopy 26 configured to be coupled to the frame to cover a bed on the horizontal surface 16); and 
a plurality of sensors supported on the frame, positioned within the cover, or both (Eyck in at least fig. 6-7, page 5 lines 6-17, line 26-27,  page 6 line 17-20, page 17 lines 5-10, page 18 line 4-11 for example discloses a plurality of sensors supported on the frame (e.g. fig. 6 “202, 
wherein the plurality of sensors are configured to monitor one or more environmental parameters of an environment around the infant and to monitor one or more patient parameters of the infant (Eyck in at least fig. 4, 6-9, page 2 lines 4-13, page 5 lines 6-17, line 25-27, page 6 
the plurality of sensors comprises one or more motion sensors configured to detect a motion of the bed of the infant and to detect a motion of the infant (Eyck in at least fig. 6-7, page 2 lines 5-8, page 6 line 16-26, page 7 line 1-3, page 7 line 21-25, page 8 line 1-2, page 18 lines 19-21 the plurality of sensors comprises one or more motion sensors 46/60 configured to at least indirectly detect a motion of the bed of the infant and to detect a motion of the infant. See at least Eyck page 2 lines 5-8 “Each infant care station includes … a motion sensor disposed about the microenvironment that detects motion of the infant,”; page 6 line 16 up to page 7 line 3 “The system 10 further includes a plurality of motion sensors 46. The motion sensors 46 may be any of a variety of motion sensing implementations … a motion sensor array 48”; page 18 lines 19-21 “motion sensor 60 that detects motion of the infant”), 
one or more sound sensors configured to detect an ambient sound and a sound of the infant (Eyck in at least fig. 4, 6-9, page 5 line 27-28, page 6 line 1-4, page 18 lines 4-11 for 
one or more temperature sensors configured to detect an ambient temperature (Eyck in at least fig. 6, page 17 lines 6-8, page 18 lines 4-9  for example discloses one or more temperature sensors configured to detect an ambient temperature. See Eyck at least page 17 lines 6-9 “The system 200 includes a number of external environmental sensors…the external environmental sensors may include … an ambient temperature sensor 208.”; page 18 lines 4-9 “The system 210 also includes a plurality of external environmental sensors 214 …may include ... external environmental sensors … ambient temperature… may be measured”).
Eyck does not explicitly disclose temperature sensor that detects a body temperature of the infant or use of microphone as a sound sensor.
In an analogous infant monitoring field of endeavor, however, Kolarovic discloses an incubator system configured to house an infant (Kolarovic in at least abstract, fig. 1-4, [0001], [0007], [0012], [0022], [0024-0025 for example discloses relevant subject-matter. More specifically, Kolarovic in at least fig. 1-2 discloses an incubator 10 system configured to house an infant 14), wherein

one or more temperature sensors configured to detect a body temperature of the infant (Here, the recited limitation “one or more temperature sensors configured to detect an ambient temperature and a body temperature of the infant” is being interpreted in light of the instant application specification para. [0032] as including an IR camera as a temperature sensor. Kolarovic in at least [0022] discloses one or more temperature sensors (i.e. infra-red camera providing an infra-red video feed) configured to detect a body temperature of the infant. See Kolarovic [0022] “monitor other physiological parameters using video camera 32. For example, skin color provides an indication of … temperature of an infant. Software correlating skin color with these physiological parameters may be incorporated into the disclosed device … an infra-red camera providing an infra-red video feed …to determine temperature of infant 14 within incubator 10”)
With respect to temperature sensor modification, Eyck in at least page 5 lines 7-17 discloses that infant care station 14 includes a variety of sensors and outputs that facilitate the care and treatment of the infant 12 by the clinician 24 and states that it is understood that other physiological parameters may be obtained by the physiological transducers 36, as would be recognized by one of ordinary skill in the art. Further Eyck in page 6 lines 19-22 discloses use 
With respect to sound sensor modification, Eyck in at least page 5 lines 7-17 discloses that infant care station 14 includes a variety of sensors and outputs that facilitate the care and treatment of the infant 12 by the clinician 24 and states that it is understood that other physiological parameters may be obtained by the physiological transducers 36, as would be recognized by one of ordinary skill in the art. Kolarovic discloses use of a microphone sound sensor to monitor the infant in the incubator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound sensor of the incubator system as taught by Eyck, to be a microphone, as taught by Kolarovic. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of simple substitution of one know prior art element for another (also cross-reference MPEP §2143) in order to obtain predictable result and advantage of  monitoring physiological parameters using microphone. Further, a person of ordinary skill would have been 

As per dependent Claim 11, the combination of Eyck and Kolarovic as a whole further discloses incubator system wherein the plurality of sensors do not contact the infant (Eyck in at least fig. 6, page 5 lines 15-17, page 17 lines 5-10 for example discloses plurality of sensors (e.g. fig. 6, 202, 204, 206, 208, 40, 42, 44, 46, 48) that do not contact the infant. Further, Kolarovic in at least fig. 1, [0007], [0012], [0018], [0022], [0024] discloses non-contact infant physiology monitoring sensors. See Eyck page 5 lines 15-17 “the physiological parameters obtained by the physiological transducers…non-invasively obtained blood pressure (INIBP). It is understood that other physiological parameters may be obtained by the physiological transducers 36, as would be recognized by one of ordinary skill in the art.”; page 17 lines 5-10 “The system 200 includes a number of external environmental sensors… external environmental sensors may include a motion sensor 202, a light intensity sensor 204, a sound detector 206, and an ambient temperature sensor 208. The external environmental sensors 202, 204, 206, and 208 may use similar sensing techniques and technology to the environmental sensors 58 (shown in Figure 2) used to detect environmental conditions within the microenvironment 56”).

As per dependent Claim 13, the combination of Eyck and Kolarovic as a whole further discloses incubator system wherein the plurality of sensors comprise one or more physiological parameters sensors that are configured to monitor a heart rate of the infant, a respiratory rate of the infant, and an oxygen saturation of the infant (Eyck in at least fig. 8, page 5 lines 6-17, page 19 lines 1-7 for example discloses wherein the plurality of sensors comprise one or more physiological parameters sensors that are configured to monitor a heart rate HR of the infant, a respiratory rate RR  of the infant, and an oxygen saturation SPO2 of the infant. See at least Eyck page 5 lines 6-17 “The infant care station 14 includes a variety of sensors …The physiological parameters acquired by the physiological transducers 36 may be biopotentials such as, but not limited to, electrocardiograph (ECG), electromyograph (EMG), and electroencephalograph (EEG). Alternatively, the physiological parameters obtained by the physiological transducers may be other types of physiological values such as oxygen saturation (SPO2) or non-invasively obtained blood pressure (INIBP). It is understood that other physiological parameters may be obtained by the physiological transducers 36, as would be recognized by one of ordinary skill in the art.”; page 19 lines 1-7 “ Figs. 8A and 8B depict exemplary graphs of physiological signals, motion sensor signals, environmental signals, and external environmental signals for two infants … include an external light graph 240, a light graph 242, an SPO2 graph 244, a heart rate graph 246, a respiratory rate graph 248, and a motion graph 250 … The external light graph 240 is acquired with an external environmental sensor while the light graph 242 is acquired with an environmental sensor.”).
As per dependent Claim 14, the combination of Eyck and Kolarovic as a whole further discloses incubator system comprising one or more processors (Eyck in at least fig. 6-7, page 8 
to receive one or more first signals indicative of the one or more environmental parameters of the environment from the plurality of sensors (Eyck in at least fig. 6-9, page 5 lines 25-28, page 9 lines 10-12, page 18 lines 18-24, page 23 lines 15-20 for example discloses receiving one or more first signals indicative of the one or more environmental parameters of the environment from the plurality of sensors via environmental sensors 62, 64 and external environmental sensors 214. See Eyck at least page 9 lines 10-12 “The central processor 68 operates to receive the signals from the environmental sensors 58 and the signals from the motion sensor 60 as acquired by each of the processors 66”; page 18 lines 18-24 “central processor 68 compares signals from the external environmental sensors 214 to signals from the environmental sensors 62, 64…detect environmental conditions within each of the microenvironments 56, while the external environmental sensors 214 detect environmental conditions outside the microenvironment 56”; page 23 lines 15-20 “The central processor 68 may be configured to identify suspected locations of particular environmental stressors based on received signals from the environmental sensors and the external environmental sensors”), 
to receive one or more second signals indicative of the one or more patient parameters of the infant from the plurality of sensors (Eyck in at least fig. 6-9, page 5 lines 6-10, page 9 lines 10-15, page 10 lines 15-20, page 18 lines 19-20, for example discloses receiving one or more second signals indicative of the one or more patient parameters of the infant from the plurality 
to determine a causal relationship between the one or more environmental parameters of the environment and the one or more patient parameters (Eyck in at least fig. 5-9, page 2 lines 4-20,  page 9 lines 10-18, page 16 lines 15-25, page 21 lines 21-25, page 22 lines 5-7, page 23 lines 10-17  for example discloses determine a causal relationship (recited “causal relationship” is represented by “correlations”)  between the one or more environmental parameters of the environment and the one or more patient parameters. See at least page 2 lines 15-20 “central processor compares signals from each of the infant care stations to signals from the external environmental sensors and determines correlations between the first environmental condition in each of the microenvironments, the second environmental condition outside of the microenvironments, and the corresponding indications of the stress levels of the infants”; page 9 lines 10-19 “The central processor 68 operates to receive the signals from the environmental sensors 58 and the signals from the motion sensor 60 as acquired by each of the processors 66. 
As per dependent Claim 15, the combination of Eyck and Kolarovic as a whole further discloses incubator system wherein the one or more processors are configured to provide an output indicative of the causal relationship via a display (Eyck in at least fig. 6-9, page 19 lines 1-5,  page 22 line 5-7, 16-23, page 23 line 10-18  for example discloses wherein the one or more processors 68, 66 are configured to provide an output indicative of the causal relationship (recited “causal relationship” is represented by “correlations”)  via a display screen 72 as seen in fig. 8 and fig. 9. See at least page 19 lines 1-2 “Figs. 8A and 8B depict exemplary graphs of physiological signals, motion sensor signals, environmental signals, and external environmental signals”; page 22 lines 5-7 “a display 300 that may be used to convey correlations between stress levels of the infants in various locations in the NICU and environmental conditions”; page .
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eyck in view of Kolarovic and further in view of Shinar; Zvika et al. (Pub. No.: US 20140371635 A1, hereinafter referred to as “Shinar”).
As per dependent Claim 12, the combination of Eyck and Kolarovic as a whole further discloses the incubator system of claim 10 (see Claim 10 analysis above), 
The combination of Eyck and Kolarovic as a whole does not explicitly disclose strain gauges motion sensor.
		In an analogous sleeping subject physiological monitoring field of endeavor, however, Shinar discloses a sleep monitoring system wherein the one or more motion sensors configured to detect the motion of the monitored subject comprise one or more strain gauges (Shinar in at least [0099] discloses a sleep monitoring system wherein the one or more motion sensors 30 are configured to detect the motion of the monitored subject comprise one or more strain gauges. 
		Eyck in at least page 6 line 17-18 discloses that the motion sensors 46 may be any of a variety of motion sensing implementations and in page 18 lines 8-9 disclose use of 5-9 discloses vibration sensor. Shinar discloses use of a strain gauge sensor as a motion sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion detecting sensor of Eyck, as modified with Kolarovic, to be a strain gauge motion detecting sensor as taught by Shinar. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of simple substitution of one know prior art element for another (also cross-reference MPEP §2143) to obtain predictable result and advantage of  monitoring the sleeping subject’s parameters such as regular breathing movement, heartbeat-related movement, and other, body movements during sleep in a non-obtrusive, non-contact and non-viewing manner with minimal sleep disruption (Shinar, [0098-0099]).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20130158339 A1, US 20140179984 A1, US 20150182406 A1, US 20130150655 A1, US 20040236174 A1, US 20090149927 A1, US 20020173696 A1, US 5971913 A, US 20050215844 A1, US 20120157796 A1 incubators, neonatal physiological parameter and  incubator environment parameter control methods and systems.US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

	/SUNITA REDDY/            Examiner, Art Unit 3791